—Judgment, Supreme Court, New York County (Sheila Abdus-Salaam, J., and a jury), entered January 12, 2001, in an action for personal injuries caused by lead paint poisoning, in favor of plaintiff and against defendants-appellants, unanimously affirmed, without costs.
We reject defendants’ claim that the trial court erred as a matter of law in holding them responsible for all of plaintiff’s damages rather than allowing the jury to decide their share of the damages based on the uncontested periods of time that they respectively owned the building in which plaintiff’s injuries were sustained. There is no evidence to support a non-speculative apportionment on this basis (see, La Fountaine v Franzese, 282 AD2d 935, 938; cf, Ravo v Rogatnick, 70 NY2d 305, 312). We have considered defendants’ other arguments, including that their cross-examination of plaintiffs expert was unfairly curtailed, and find them unavailing. Concur—Saxe, J.P., Buckley, Sullivan, Rosenberger and Ellerin, JJ.